        Case 2:05-cr-00052-CJB-JCW Document 82 Filed 02/20/20 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                            * CRIMINAL ACTION NO. 05-052


v.                                                  * SECTION “J”


RAYMOND C. REGGIE                                   * MAGISTRATE 2

                        JOINT MOTION FOR PROTECTIVE ORDERS


        The parties and Capital One, National Association (“CONA”), as the third-party recipient

of that certain Notice of Records Deposition dated February 14, 2020 in the above-captioned

proceedings (“Notice”), agree to jointly move for the Court to enter the Agreed Protective Order

attached hereto as Exhibit A. This joint motion is unopposed by the United States Attorney’s

Office for the Eastern District of Louisiana.


Respectfully submitted,

By: /s/ Daniel T. Plunkett
   DANIEL T. PLUNKETT
   Louisiana Bar No. 21822
   dplunkett@mcglinchey.com
   McGLINCHEY STAFFORD, PLLC
   601 Poydras Street
   Suite 1200
   New Orleans, Louisiana 70130
   Telephone No.: (504) 586-1200
   Facsimile No.: (504) 596-2800
   Attorney for Capital One, National Association




617640.1; 102894.0432                           1
        Case 2:05-cr-00052-CJB-JCW Document 82 Filed 02/20/20 Page 2 of 3




By: /s/ Richard T. Simmons, JR.
   RICHARD T. SIMMONS, JR.
   (Bar. #12089), T.A.
   rts@hmhlp.com
   One Galleria Blvd., Suite 1400
   P.O. Box 8288
   Metairie, Louisiana 70011
   Telephone No.: (504) 836-6500
   Facsimile No.: (504) 836-6565
   Co-Counsel for Defendant, Raymond C. Reggie

By: /s/ Richard J. Tomeny Jr.
   RICHARD J. TOMENY, JR.
   (Bar.#12852)
   rtomeny@tomenylaw.com
   8550 United Plaza Blvd., Ste. 702
   Baton Rouge, LA 70809
   Telephone (Metairie) No.: (504) 535-7350
   Telephone (Baton Rouge) No.: (225) 334-8080
   Co-Counsel for Defendant, Raymond C. Reggie



                                CERTIFICATE OF SERVICE

        I hereby certify that on the 20th day of February, 2020, a copy of the above and foregoing
was filed electronically with the Clerk of Court using the CM/ECF system. Notice of this filing
has been forwarded to all parties, by and through their attorneys of record by operation of the
Court’s electronic filing system or by other means in accordance with the FEDERAL RULES OF
CIVIL PROCEDURE.

                                       Mr. Peter Mansfield
                                  650 Poydras Street, Suite 1600
                                     New Orleans, LA 70130
                                Assistant United States Attorney
                             for the United States Attorney’s Office
                              for the Eastern District of Louisiana

                                Mr. Richard T. Simmons Jr.
                                 One Galleria Blvd., Suite 1400
                                         P.O. Box 8288
                                   Metairie, Louisiana 70011
                                Telephone No.: (504) 836-6500
                                 Facsimile No.: (504) 836-6565
                          Co-Counsel for Defendant, Raymond C. Reggie



617640.1; 102894.0432                       2
        Case 2:05-cr-00052-CJB-JCW Document 82 Filed 02/20/20 Page 3 of 3



                                  Mr. Richard J. Tomeny, Jr.
                               8550 United Plaza Blvd., Ste. 702
                                   Baton Rouge, LA 70809
                           Telephone (Metairie) No.: (504) 535-7350
                         Telephone (Baton Rouge) No.: (225) 334-8080
                        Co-Counsel for Defendant, Raymond C. Reggie



                                              /s/ Daniel T. Plunkett
                                              DANIEL T. PLUNKETT




617640.1; 102894.0432                   3
